GATES, P.’ J.
This case was submitted and argued with that of the same plaintiff against Schaffer Bros., the opinion in *263which is handed, down .herewith. 163 N. W. 1035. This case involves substantially the same' facts as the other, and fcr the reasons given in the opinion in that case, th'e judgment' and order denying a new trial are reversed..
McCOY, J.
For the reasons stated in the dissenting opinion in Strong v. Schaffer et al., I dissent from the opinion in this case.
PORLEY, J., joins in the dissent.